Citation Nr: 1325605	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  07-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active military service from July 1971 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2012, the Board denied the Veteran's claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a December 2012 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran underwent a VA examination to assess the etiology of his psychiatric disorder.  The examiner concluded that the Veteran suffered from PTSD "as a result of non-combat stressors that happened during military service, (witnessing riots, being held at gun point/gun jamming when it fired, witnessing a rape, and viewing a picture of a decapitated man)."  That opinion was based upon the Veteran's report on examination.  The Board subsequently denied the claim based in part on a determination that the stressful events cited by the Veteran's cited stressors were not verified or verifiable.

In vacating and remanding the Board's decision, the Joint Motion for Remand (JMR) asserted that additional service medical records must be obtained.  Specifically, the Veteran reportedly received psychiatric treatment at the U.S. Naval Hospital base in San Diego, California, in March 1972 and May 1972.  The JMR asserted that additional attempts to obtain those records should be made.

The JMR also directed the Board to consider a VA mental health treatment note dated in July 2007 that stated an impression that the Veteran met the criteria for major depressive disorder (MDD) in the "context of his history of trauma."  As the treatment note in question does not specify the nature of the trauma for which MDD was diagnosed, further medical examination is required.

The Board also finds on review that the VA examiner in July 2010 did not discuss the objective, pertinent history recorded in the Veteran's service personnel records.  These records reflect that the Veteran exhibited violent behavior while in service and was discharged from service due to an "explosive personality disorder."  In January 1972 the Veteran pushed a cook whom he contended had insulted his mother.  Also in January 1972 the Veteran threw a bottle of hot sauce into the eye of a kitchen worker and brandished a knife in each hand until security arrived.  In February 1972 the Veteran had another altercation in which he held a knife to the throat of a service member.  The service personnel record reflects several instances of punishment under the Uniform Code of Military Justice (UCMJ) for assault, breach of the peace and unlawfully striking a senior petty officer.

Also, service treatment records (STRs) reflect that in April 1972 the Veteran underwent psychiatric evaluation while awaiting administrative separation for evaluation of homicidal urge.  The Veteran was noted to have a long history of physical assaultiveness and a cultural need for violence and punishment.

These service events as documented by STRs and service personnel records were neither reported by the Veteran during the July 2010 VA examination nor discussed by the examiner.  The Board finds that such are highly relevant to a discussion of service incurrence of a psychiatric disorder.

Moreover, the Veteran reported to the examiner that following service he received 10 years probation for stabbing a student in the neck when the student wouldn't tell him the time.  He also shot a man because he pulled a knife on a friend, kidnapped college kids and made them drive him to San Antonio, and stabbed another college student.  He also reported having tried to kill his wife with a gun, having tried to commit suicide three times, and having killed a previous girlfriend's dog.  These traumatic and violent events were not discussed in determining the etiology of his current psychiatric disorder(s), but are also highly relevant to the claim.  

Thus, the Board finds that a new VA examination is necessary because it remains unclear whether the Veteran's currently diagnosed psychiatric disorders were caused or aggravated by his service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service agency to obtain any hospital records pertaining to the Veteran's hospitalization at the U.S. Naval Hospital in San Diego, California, from March 1972 through May 1972.  The Board notes that service hospitalization and/or clinical records are sometimes stored separately from the Veteran's other service treatment records, and a specific request should be made for such separately stored hospitalization and/or clinical records.  If a negative reply is received, inform the Veteran.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any diagnosed psychiatric disorder(s).  Based on review of the file and examination of the Veteran, the examiner is requested to provide a medical opinion regarding the following questions:

a)  Diagnose the Veteran's current psychiatric disorder, to include i) PTSD, ii) major depressive disorder, iii) antisocial personality disorder, and iv) mood disorder, not otherwise specified, with mixed features.  

b)  Provide an opinion as to whether it is at least as likely as not (at least 50 percent probable), that one or more of the Veteran's currently diagnosed psychiatric disorders was caused or aggravated by his service.  

The examiner is requested to discuss the Veteran's reported in-service stressors, to include i) trauma related to witnessing race riots in Memphis, Tennessee, in 1971, ii) witnessing superior officers bullying other officers, iii) being held at gun point/gun jamming when it fired, iv) witnessing a rape while in the psychiatric hospital in San Diego, and v) viewing a picture of a decapitated Vietnamese man.  

The examiner should also discuss the Veteran's documented history of assaultive behavior and "explosive personality disorder" in service, as to how these behaviors relate to a currently-present psychiatric disorder.  In so doing, the examiner should review the Veteran's service personnel records and service treatment records.  

Finally, the examiner is requested to discuss the Veteran's post-service history of violence and assault, as described in the body of this remand and in the claims file, in relation to the etiology of his current psychiatric disorder.  In so doing, the examiner should address the July 2007 VA treatment record that states that the Veteran met the criteria for MDD in the context of his "history of trauma."

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

